Blandford, Justice.
Brown was employed by the Georgia Railroad &; Banking Company to work in its shops, and was injured by the falling of a certain piece of timber upon his foot, caused by reason of the alleged negligence of one of the employees of the company in failing to take hold of the timber, whereby, in consequence of its weight, it fell upon his foot and crushed it. A verdict was had for the plaintiff) and the railroad company moved for a new trial, which was refused by the court, and it excepted and says the court erred in refusing to grant a new trial upon each and every ground of its motion.
*322It is alleged in the motion for a new trial that the verdict is contrary, to evidence and the principles of equity and justice, and strongly and decidedly against the weight of the evidence. Looking to the testimony ’ in the case, we find that the same is somewhat conflicting, but we think there was sufficient evidence to sustain the verdict; and therefore the plaintiff in error can take nothing by the first three grounds of the motion for a new trial.
The next error complained of is that the court erred in refusing to charge the jury, at the request of counsel for the plaintiff in error, as follows : “If the injury to the plaintiff would not have resulted except by the negligence of a fellow-servant, and such negligence of the fellow-servant caused the injury, he cannot recover.” Upon this ground of error this court was asked to review the case of the Georgia Railroad v. Ivey, 73 Ga. 499. In looking at that case it will be seen that the same able counsel asked this court to review the decision in the case of The Central R. R. v. Thompson, 54 Ga. 509, in which case it was held: (1) “A railroad company is liable for injuries to the person of an employee by the negligence or misconduct of other employees of the company, whether such injuries are connected with the running of trains or otherwise.” (2) “The only distinction made in the code between an employee so injured, and other persons so injured, is that the employee must be wholly blameless to authorize a recovery ; others may recover though partly at fault.” In the case in 73 Ga. (Ga. R. R. v. Ivey, supra), the decision in Thompson’s case was reviewed at the request of the able counsel for the plaintiff in error, and the court held that, “under the statute law of this State, a railroad company is liable for injuries to the person of an employee by the negligence or misconduct of other employees of the company, without negligence on his *323part, whether such injuries are connected with the running of trains or not; that decision has stood for nine years, and the doctrine of stare decisis applies.” The decision in Thompson’s case was made in 1875, and has now stood for fifteen years. There hasbeen.no attempt on the part of the legislature to alter the construction of the statutes of this State which were therein passed upon by this court, and we do not feel, under the circumstances of this case, that we should interpose now to place a different construction upon those statutes thau was done in that case. ■ We think the reasoning of Chief Justice Jackson in the case of the Georgia Railroad v. Ivey, supra, is correct, and we will not further inquire as to the correctness of the decision in Central Railroad v. Thompson; and while we have carefully considered the decision sought to be reviewed, we have been-led tb the conclusion that under the statutes of this State, and for the reasons stated in that decision, the ruling therein was correct. It is therefore sustained.

Judgment affirmed.